DETAILED ACTION
	This Office action is in response to the amendment filed in January 18, 2022. Claims 1-4 and 6-10 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1980419 A1 (Takeda et al.).
Regarding Claim 1, Takeda et al. discloses (Para. [0061]-[0068]; Figs. 19-22) a wheel (7) of a vehicle, comprising: a rim (rim portion 71); a hub section (hub portion 72); at least two spokes (spoke portions 70) which connect the hub section to the rim; at least one web (decorative member 8) connecting two adjacent ones of the at least two spokes, wherein the at least one web is arranged in a spoke intermediate space (vent hole 73) between the two adjacent ones of the at least two spokes in a region closer to the rim than to the hub section (decorative members 8 have a portion that connects to the spoke closer to the rim 71 than the hub 72), connections of the at least one web to the two adjacent ones of the at least two spokes are located in a region between the rim and the hub section (connections between spokes are located in vent holes 73 between rim 71 and hub 72), the at least one web runs at least approximately in a circumferential direction of the wheel (it can be seen in Fig. 19 that the decorative members 8 extend at least approximately circumferentially); and a predominantly flat covering element (decorative member 8 is predominantly flat and covers the vent hole 73) configured to cover the at least one spoke intermediate space (vent hole 73) between the two adjacent ones of the at least two spokes.
Regarding Claim 3, Takeda et al. discloses the wheel of claim 1, as discussed above. Takeda et al. further discloses (Para. [0061]-[0068]; Figs. 19-22)  the at least one web (decorative member 8) is connected to the adjacent ones of the at least two spokes (spoke portions 70) in an integrally joined manner (when decorative members 8 are attached to the spoke portions 70, they become integrally joined).
Regarding Claim 4, Takeda et al. discloses the wheel of claim 1, as discussed above. Takeda et al. further discloses (Para. [0061]-[0068]; Figs. 19-22) the at least one web (decorative member 8) supports the adjacent ones of the at least two spokes against one another (the decorative member 8 connects the two spokes and therefore supports them against each other).
Regarding Claim 6, Takeda et al. discloses the wheel of claim 1, as discussed above. Takeda et al. further discloses (Para. [0061]-[0068]; Figs. 19-22) the at least one web is connected to at least one covering element in a non-positive locking manner (the decorative member 8 is connected to itself in a non-positive locking manner).
Regarding Claim 10, Takeda et al. discloses the wheel of claim 1, as discussed above. Takeda et al. further discloses (Para. [0061]-[0068]; Figs. 19-22) the at least one covering element is produced at least partially from a plastic (polycarbonate-ABS alloy resin).
Allowable Subject Matter
Claims 2 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.
Applicant argues Takeda does not disclose circumferentially-aligned webs. However, this limitation is not claimed. Claim 1 states the at least one web runs at least approximately in a circumferential direction of the wheel, which Takeda discloses (decorative member 8 of Fig. 19 runs approximately circumferentially).
Applicant argues Takeda does not disclose structural elements that can provide noise suppression, strength enhancement and aerodynamic improvements. However, this is not claimed and is intended use of the web. Takeda further discloses a strength enhancement, such that the decorative member 8 can withstand sufficiently a load exerted thereon while running (Para. [0067]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617